DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Voelker (75141) on 02/10/2021.
The application has been amended as follows: 

In claim 1, delete illustrated “N+-R2 X-1” compound (as intended in last response). 

	In claim 15, delete “claim 1” and insert “claim 7”. 
	
	Cancel claim 17. 

Response to Arguments
Applicant’s arguments, see page 7, filed 01/29/2021, with respect to claims 1, 7, 21 have been fully considered and are persuasive.  The rejection of claims 1, 7, 21 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to a product non-elected without traverse.  Accordingly, claim 17 been cancelled.
Allowable Subject Matter
Claims 1, 7, 12-15, 18-21, 30, 32, 37 and 41-46 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725